Case: 19-70022     Document: 00515833079         Page: 1    Date Filed: 04/22/2021




           United States Court of Appeals
                for the Fifth Circuit                        United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                  No. 19-70022                  April 22, 2021
                                                               Lyle W. Cayce
                                                                    Clerk
   Rodney Reed,

                                                           Plaintiff—Appellant,

                                      versus

   Bryan Goertz, Bastrop County District Attorney; Steve McCraw,
   Texas Department of Public Safety; Sara Loucks, Bastrop County District
   Clerk; Maurice Cook, Bastrop County Sheriff,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-794


   Before Jones, Elrod, and Higginson, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
         Rodney Reed was convicted of capital murder in 1998. Since then, he
   has sought various forms of post-conviction relief. This case arises from his
   motion for post-conviction DNA testing, which the Texas state courts
   denied. Reed brought this lawsuit against certain Texas officials under 42
   U.S.C. § 1983. He challenges the constitutionality of the Texas post-
   conviction DNA testing statute and seeks to compel the Texas officials to
   release the items he wishes to test. The district court dismissed his claim,
Case: 19-70022      Document: 00515833079            Page: 2   Date Filed: 04/22/2021




                                     No. 19-70022


   and he now appeals. Because Reed’s claim is barred by the statute of
   limitations, we AFFIRM the district court’s judgment.
                                          I.
          Stacey Stites was reported missing on April 23, 1996 when she failed
   to show up for her morning shift at a local grocery store. Reed v. State, 541
   S.W.3d 759, 762 (Tex. Crim. App. 2017). A passerby found her body later
   that day in the brush alongside a backroad in Bastrop County, Texas. Ex Parte
   Reed, 271 S.W.3d 698, 704 (Tex. Crim. App. 2008). Nearby, her shirt and a
   torn piece of her belt were also found. Reed v. State, 541 S.W.3d at 762.
          At the time of her death, Stites was engaged to Jimmy Fennell, who
   was then a police officer in Giddings, Texas, and the two shared his red truck.
   Id. Fennell claimed that Stites had likely left their apartment in the truck at
   her usual hour of 3:00 a.m. to make it to her shift at work. The truck was later
   found in the parking lot of Bastrop High School. Id. The other half of Stites’s
   belt lay outside the truck with the buckle intact. Id.
          The medical examiner determined that Stites had been strangled with
   her own belt. Id. He also found intact sperm in Stites’s vagina and, based on
   other medical evidence, concluded that Stites had likely been sexually
   assaulted prior to her death. Id. The police could not initially match the
   DNA of the sperm to anyone, however, and the investigation proceeded for
   nearly a year before they matched it to Rodney Reed’s genetic profile. Reed
   v. Stephens, 739 F.3d 753, 761 (5th Cir. 2014).
          Reed was charged with capital murder. He defended himself on the
   theory that someone else, perhaps Stites’s fiancé Fennell, was the murderer.
   Reed v. State, 541 S.W.3d at 775. He argued that his sperm was present not
   because he had sexually assaulted Stites but because the two had a
   longstanding sexual relationship that had been carried on in secret. Id. The




                                          2
Case: 19-70022      Document: 00515833079          Page: 3    Date Filed: 04/22/2021




                                    No. 19-70022


   jury rejected these defenses and convicted Reed of Stites’s murder. Id. at
   763.
          Reed appealed his conviction and filed repeated habeas petitions in
   state court. After the Texas Court of Criminal Appeals rejected Reed’s first
   two habeas petitions, Reed filed a habeas petition in federal court. Reed v.
   Thaler, No. A-02-CA-142, 2012 WL 2254216 (W.D. Tex. June 15, 2012).
   The district court permitted limited discovery and depositions and then
   stayed Reed’s federal proceedings to allow him to return to state court and
   exhaust several arguments he had been unable to make up until that point.
   Reed v. Stephens, 739 F.3d at 763. Reed filed several more habeas petitions in
   state court and returned to federal court several years later to file an amended
   habeas petition asserting claims of actual innocence. See id. The district
   court granted summary judgment to the government on these claims, and the
   Fifth Circuit affirmed the district court’s action on appeal. See id.
          After Reed’s federal habeas petition was denied, the state moved to
   set an execution date. Reed v. State, 541 S.W.3d at 764. Reed moved for post-
   conviction DNA testing of several items discovered on or near Stites’s body
   and in Fennell’s truck under Chapter 64 of the Texas Code of Criminal
   Procedure. Id. Chapter 64 allows a convicted person to obtain post-
   conviction DNA testing of biological material if the court finds that certain
   conditions are met. See Tex. Code Crim. Proc. Ann. § 64.03. The trial court
   denied Reed’s Chapter 64 motion, and the Texas Court of Criminal Appeals
   ultimately affirmed that decision. Id. Reed sought certiorari from the
   Supreme Court of the United States, which was denied in June 2018, see Reed
   v. Texas, 138 S. Ct. 2675 (2018), and his execution was scheduled for
   November 20, 2019, In re State ex rel. Goertz, No. 90,124-02, 2019 WL
   5955986, at *1 (Tex. Crim. App. Nov. 12, 2019). On November 11, 2019,
   Reed filed another state habeas petition, which is still pending review in state




                                          3
Case: 19-70022       Document: 00515833079            Page: 4      Date Filed: 04/22/2021




                                       No. 19-70022


   court. See Ex Parte Reed, No. 50,961-10, 2019 WL 6114891, at *1 (Tex. Crim.
   App. Nov. 15, 2019).
          In August 2019, Reed filed a complaint under 42 U.S.C. § 1983 against
   Bryan Goertz, the Bastrop County district attorney, in the United States
   District Court for the Western District of Texas, which he later amended. 1
   Reed’s amended complaint challenges the constitutionality of Chapter 64,
   both on its face and as applied to him. Reed requested declaratory relief from
   the district court stating that Chapter 64 violates the First, Fourth, Fifth, and
   Eighth Amendments of the United States Constitution. Goertz moved to
   dismiss under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil
   Procedure. The district court denied Goertz’s 12(b)(1) motion but granted
   the 12(b)(6) motion. The court dismissed all of Reed’s claims with prejudice.
   Reed now appeals the district court’s decision.
                                             II.
          We review a district court’s grant of a motion to dismiss de novo.
   Waste Mgmt. of La., L.L.C. v. River Birch, Inc., 920 F.3d 958, 963 (5th Cir.),
   cert denied 140 S. Ct. 628 (2019). To survive a motion to dismiss, a plaintiff
   must plead “enough facts to state a claim to relief that is plausible on its
   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). We must accept
   all facts as pleaded and construe them in “the light most favorable to the
   plaintiff.” Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009) (quoting Dorsey
   v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008)). We review a
   district court’s jurisdictional determinations, including determinations-




          1
            Reed initially brought his § 1983 lawsuit against other custodians of physical
   evidence in Bastrop County, but dismissed his claims against them in his amended
   complaint.




                                             4
Case: 19-70022         Document: 00515833079                Page: 5        Date Filed: 04/22/2021




                                            No. 19-70022


   regarding sovereign immunity, de novo. City of Austin v. Paxton, 943 F.3d 993,
   997 (5th Cir. 2019).
                                                 III.
           We first consider whether we have jurisdiction to hear this appeal.
   Goertz argues that we lack jurisdiction over this appeal because of the Rooker-
   Feldman doctrine. 2 Goertz is incorrect.
           The Rooker-Feldman doctrine does not apply to this case. The Rooker-
   Feldman doctrine precludes federal courts other than the Supreme Court
   “from exercising appellate jurisdiction over final state-court judgments.”
   Lance v. Dennis, 546 U.S. 459, 463 (2006); see also Rooker v. Fid. Tr. Co., 263
   U.S. 413, 416 (1923); D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482 (1983)
   . It is a narrow doctrine applicable only to “cases brought by state-court losers
   complaining of injuries caused by state-court judgments rendered before the


           2
              Goertz also asserts that we lack jurisdiction because of the Eleventh Amendment.
   He is incorrect. The Eleventh Amendment bars lawsuits against public officials when the
   state is the real party in interest. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.
   89, 100–02 (1984). Because Goertz is being sued in his official capacity as a prosecutorial
   agent of the state of Texas, the Eleventh Amendment would normally bar a lawsuit unless
   immunity has been waived or abrogated, or if there is some exception. Id. at 99, 102. Here,
   the Ex Parte Young exception permits Reed to bring his claim against Goertz. Under this
   exception, a state official can be subject to a lawsuit if the lawsuit seeks only prospective
   relief from a continuing violation of federal law. See Verizon Md., Inc. v. Pub. Serv. Comm’n
   of Md., 535 U.S. 635, 645 (2002). Contrary to Goertz’s assertions, prospective relief can be
   either injunctive or declaratory. See Aguilar v. Tex. Dep’t of Crim. Just., 160 F.3d 1052, 1054
   (5th Cir. 1998); see also Green Valley Special Util. Dist. v. City of Schertz, 969 F.3d 460, 472–
   73 (5th Cir. 2020) (en banc). As Reed has asserted a claim for prospective declaratory relief,
   the Ex Parte Young exception permits him to bring his claim. Furthermore, taking the facts
   alleged as true, Goertz has the necessary connection to the enforcement of the statute. See
   Morris v. Livingston, 739 F.3d 740, 746 (5th Cir. 2014). According to Reed’s amended
   complaint, Goertz has “directed or otherwise caused each of the non-party custodians of
   the evidence [that Reed seeks] to refuse to allow Mr. Reed to conduct DNA testing” on
   such evidence and “has the power to control access” to that evidence. This is sufficient
   for Ex Parte Young at this stage.




                                                  5
Case: 19-70022      Document: 00515833079           Page: 6     Date Filed: 04/22/2021




                                     No. 19-70022


   federal district court proceedings commenced and inviting district court
   review and rejection of those judgments.” Exxon Mobil Corp., v. Saudi Basic
   Indus. Corp., 544 U.S. 280, 284 (2005).
          In this case, the district court correctly concluded that the doctrine is
   inapplicable to Reed’s § 1983 claim because Reed challenged the
   constitutionality of Texas’s post-conviction DNA statute. Reed did not attack
   the Court of Criminal Appeals’ decision itself.            Goertz contests that
   conclusion, arguing that Reed’s amended complaint “challenged the [Court
   of Criminal Appeals’] application of Chapter 64 to him.” Goertz argues that
   Reed’s challenge “invited federal court review of a state court’s judgment and,
   if successful, would ‘effectively nullify’ the [Court of Criminal Appeals’]
   judgment and would succeed only to the extent that the [Court of Criminal
   Appeals] wrongly decided the issues.”
          Goertz’s argument, however, embraces an expansive version of the
   Rooker-Feldman doctrine that the Supreme Court has rejected. In Skinner v.
   Switzer, the Supreme Court considered the question of whether “a convicted
   state prisoner seeking DNA testing of crime-scene evidence” may “assert
   that claim in a civil rights action under 42 U.S.C. § 1983.” 562 U.S. 521, 524
   (2011). The Court held that the Rooker-Feldman doctrine did not apply to
   Skinner’s claims because of the doctrine’s narrow scope. See id. at 531. Both
   Rooker and Feldman involved cases where the plaintiffs, having lost in state
   court, asked the federal district courts to overturn a state-court decision. Id.;
   Rooker, 263 U.S. at 414; Feldman, 460 U.S. at 479–80. Skinner’s situation
   was different, however, because his § 1983 claims did “not challenge the
   adverse [Court of Criminal Appeals’] decisions themselves; instead [they
   targeted] as unconstitutional the Texas statute [that the Court of Criminal
   Appeals’ decisions] authoritatively construed.” Skinner, 562 U.S. at 532.
   Thus, although a state-court decision may be reviewed only by the Supreme




                                          6
Case: 19-70022        Document: 00515833079              Page: 7       Date Filed: 04/22/2021




                                         No. 19-70022


   Court, “a statute or rule governing the decision may be challenged in a
   federal action.” Id.
           This case is no different than Skinner. In state court, Reed asserted
   that he was entitled to post-conviction DNA testing of certain evidence. See
   Reed v. State, 541 S.W.3d at 764. The Court of Criminal Appeals rejected
   Reed’s request for post-conviction DNA testing. In these proceedings, Reed
   challenges “the constitutionality of [Chapter] 64 both on its face and as
   interpreted, construed, and applied” by the state court. Like in Skinner,
   Reed does not challenge the Court of Criminal Appeals’ decision itself.
   Instead, he targets “as unconstitutional the Texas statute [that the Court of
   Criminal Appeals’ decision] authoritatively construed.” Skinner, 562 U.S.
   at 532. If Reed were to succeed in his § 1983 claims, the Court of Criminal
   Appeals’ decision would remain intact. Reed has therefore asserted an
   “independent claim” that would not necessarily affect the validity of the
   state-court decision. Exxon, 544 U.S. at 292–93 (quoting GASH Assocs. v.
   Vill. of Rosemont, 995 F.2d 726, 728 (7th Cir. 1993)); see also Brown v. Taylor,
   677 F. App’x 924, 927 (5th Cir. 2017). The Rooker-Feldman doctrine does
   not apply. 3
                                               IV.
           On appeal, Goertz also asserts that Reed’s claims are barred by the
   applicable statute of limitations. Although the district court did not rule on
   this issue, we can “affirm the district court’s judgment on any grounds
   supported by the record.” United States ex rel Farmer v. City of Houston, 523
   F.3d 333, 338 n.8 (5th Cir. 2008) (quoting Sobranes Recovery Pool I, LLC v. Todd


           3
             Goertz also asserts that he is entitled to absolute prosecutorial immunity.
   Prosecutorial immunity applies only in lawsuits for damages, not for prospective relief. See
   Robinson v. Richardson, 556 F.2d 332, 334 n.1 (5th Cir. 1977). Because this is a lawsuit
   brought for declaratory relief, Goertz is not entitled to absolute prosecutorial immunity.




                                                7
Case: 19-70022      Document: 00515833079           Page: 8     Date Filed: 04/22/2021




                                     No. 19-70022


   & Hughes Constr. Corp., 509 F.3d 216, 221 (5th Cir. 2007)). Section 1983
   claims are subject to a state’s personal injury statute of limitations. See Walker
   v. Epps, 550 F.3d 407, 411 (5th Cir. 2008). In Texas, the statute of limitations
   for personal injury claims is two years. Tex. Civ. Prac. & Rem. Code Ann.
   § 16.003(a). As such, Reed cannot assert any claims that accrued prior to
   August 2017.
          “We determine the accrual date of a § 1983 action by reference to
   federal law.” Walker, 550 F.3d at 414. Our court has not previously decided
   when the injury accrues in a denial of post-conviction DNA testing claim.
   However, we have explained that that the limitations period for a § 1983 claim
   “begins to run ‘the moment the plaintiff becomes aware the he has suffered
   an injury or has sufficient information to know that he has been injured.’”
   Russell v. Bd. of Trustees, 968 F.2d 489, 493 (5th Cir. 1992) (quoting Rodriguez
   v. Holmes, 963 F.2d 799, 803 (5th Cir. 1992)). The question in this case is
   when Reed had sufficient information to know of his alleged injury.
          Reed alleges that he was denied access to the physical evidence that he
   wished to test. An injury accrues when a plaintiff first becomes aware, or
   should have become aware, that his right has been violated. See Russell, 968
   F.2d at 493. Here, Reed first became aware that his right to access that
   evidence was allegedly being violated when the trial court denied his Chapter
   64 motion in November 2014. Reed had the necessary information to know
   that his rights were allegedly being violated as soon as the trial court denied
   his motion for post-conviction relief.
          Moreover, Reed did not need to wait until he had appealed the trial
   court’s decision to bring his § 1983 claim.          The Supreme Court has
   emphasized “that § 1983 contains no judicially imposed exhaustion
   requirement; absent some other bar to the suit, a claim is either cognizable
   under § 1983 and should immediately go forward, or is not cognizable and




                                            8
Case: 19-70022      Document: 00515833079          Page: 9    Date Filed: 04/22/2021




                                    No. 19-70022


   should be dismissed.” Edwards v. Balisok, 520 U.S. 641, 649 (1997) (citation
   omitted); cf. Savory v. Lyons, 469 F.3d 667, 674 (7th Cir. 2006) (citing Edwards
   and concluding that ongoing state proceedings do not toll the statute of
   limitations for a § 1983 claim for denial of post-conviction DNA testing). Reed
   could have brought his claim the moment the trial court denied his Chapter
   64 motion because there was a “complete and present cause of action” at
   that time. Wallace v. Kato, 549 U.S. 384, 388 (2007) (quoting Bay Area
   Laundry and Dry Cleaning Pension Tr. Fund v. Ferbar Corp. of Cal., 522 U.S.
   192, 201 (1997)). Because Reed knew or should have known of his alleged
   injury in November 2014, five years before he brought his § 1983 claim, his
   claim is time-barred.
                                         V.
          For the foregoing reasons, we therefore AFFIRM the district court’s
   dismissal of Reed’s claims because they are not timely.




                                          9